     Case: 1:20-cv-02350 Document #: 39 Filed: 06/05/20 Page 1 of 9 PageID #:217




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

James Smith, on behalf of himself and all others
similarly situated, and on behalf of the Triad           Civil Action No.: 1:20-cv-02350
Manufacturing, Inc. Employee Stock Ownership
Plan,                                                    HON. JUDGE RONALD GUZMAN

              Plaintiff,

       v.

GreatBanc Trust Company; the Board of Directors
of Triad Manufacturing, Inc.; David Caito; Robert
Hardie; and Michael McCormick,

              Defendants.


                                INITIAL STATUS REPORT

       Plaintiff James Smith, Defendants David Caito; Robert Hardie; Michael McCormick and

the Board of Directors of Triad Manufacturing, Inc.; (“Triad Defendants”) and Defendant

GreatBanc Trust Company (collectively “Defendants”) jointly submit this Initial Status Report

pursuant to the Court’s April 17, 2020 Order (ECF No. 17).

I.     Nature of the Case

       A.     Counsel

       Plaintiff James Smith is represented by lead counsel Michelle Yau, Mary Bortscheller, and

Daniel Sutter of Cohen Milstein Sellers & Toll PLLC, and Paul Lukas, Kai Richter, and Grace

Chanin of Nichols Kaster, PLLP. Triad Defendants are represented by Matthew Grabell and Ben

Fryer of FordHarrison, LLP. Defendant GreatBanc Trust Company is represented by Mark Nebrig

and Kristen Kenley of Moore & Van Allen PLLC and Adam Glazer, Norman Finkel, and William

Klein of Schoenberg, Finkel, Newman & Rosenberg, LLC. On May 29, 2020, counsel met and

conferred telephonically pursuant to the Court’s April 17, 2020 Order (ECF No. 17).
     Case: 1:20-cv-02350 Document #: 39 Filed: 06/05/20 Page 2 of 9 PageID #:218




           B.     Claims and Jurisdiction

                  1.      Plaintiff’s Position:

           Plaintiff asserts claims against Defendants under the Employee Retirement Income

Security Act (“ERISA”). 29 U.S.C. § 1001 et seq. Plaintiff alleges that Defendants engaged in

prohibited transactions in violation of 29 U.S.C. § 1106 and imprudent and disloyal conduct in

violation of 29 U.S.C. § 1104 when dealing with the Triad Manufacturing, Inc. Employee Stock

Ownership Plan (the “ESOP”). Plaintiff alleges that the Triad ESOP is a retirement plan where the

employer’s retirement contributions, made on behalf of employees, are invested entirely in the

employer's privately held-stock. 29 U.S.C. § 1107(d)(6); see also 29 C.F.R. § 2550.407d–6.

Plaintiff alleges that the employees’ retirement contributions are an important part of the

employees’ retirement savings. Plaintiff’s allegations center on Defendants’ Caito, Hardie and

McCormick’s sale of their privately held stock in Triad Manufacturing, Inc. to the ESOP at an

inflated value of $58.05 per share (or ($106.2 million in the aggregate). Plaintiff alleges that the

ESOP participants did not negotiate the purchase price of $58.05 per share or any other terms of

the ESOP transaction, and agreed to by the ESOP Trustee, GreatBanc and the Selling Shareholders.

For the alleged conduct, Plaintiff seeks remedies pursuant to 29 U.S.C. § 1132(a)(2) and 29 U.S.C.

§ 1109(a), including the restoration of the losses Defendants caused to the ESOP’s retirement

assets. Plaintiff also seeks appropriate equitable relief pursuant to 29 U.S.C. § 1132(a)(3)

including, but not limited to, declaratory judgement, injunction, surcharge, and disgorgement of

profits.

           Plaintiff brings this case on behalf of all other similarly situated participants in the ESOP.

Plaintiff avers that the class may be certified pursuant to either Rule 23(b)(1), Rule 23(b)(2), and

Rule 23(b)(3). The Court has subject matter jurisdiction over Plaintiff’s claims pursuant to 29




                                                     2
    Case: 1:20-cv-02350 Document #: 39 Filed: 06/05/20 Page 3 of 9 PageID #:219




U.S.C. § 1132(e)(1) and 28 U.S.C. § 1331, and Plaintiff has standing to assert his claims. The

Court also has personal jurisdiction over the Defendants because they transact business in, and

have significant contacts with, this District. Venue is proper pursuant to 29 U.S.C. § 1132(e)(2)

because, inter alia, Defendant GreatBanc resides in this district, alleged breaches of fiduciary duty

took place in this district, and Triad Defendants employ individuals in this District. The Defendants

contend it would be premature to engage in discovery when the Triad Defendants have filed a

Motion to Stay and Compel Arbitration and/or Dismiss Pursuant to Federal Rule Civil Procedure

12(b)(3) and/or 12(b)(6). Plaintiff disagrees because (1) Triad Defendants’ motion will not prevail

because the arbitration provision is not applicable to Plaintiff’s claims and (2) prior to the ruling

on Triad Defendants’ 12(b)(6) and (b)(3) motion, Plaintiff will only seek a narrow set of documents

related to the sale of Triad to the ESOP, such as the valuation (i.e., stock appraisal) that formed

the basis for the purchase price the ESOP paid for Triad, and the information underlying that

valuation. For these reasons, the Court should not stay discovery and should allow limited

discovery to proceed at this time.

               2.      Triad Defendants’ Position:

       The Triad Defendants do not believe that this case is properly before the Court in light of

a Mandatory Arbitration and Class Action Waiver (the “Arbitration Provision”) provision in the

Plan document. On June 1, 2020, the Triad Defendants filed a Motion to Stay and Compel

Arbitration and/or Dismiss Pursuant to Federal Rule Civil Procedure 12(b)(3) and/or 12(b)(6) (the

“Triad Defendants’ Motion”) (Docket No. 29).

       The Triad Defendants believe it would be unduly burdensome and potentially wasteful

should discovery proceed before the Court rules on the Triad Defendants’ Motion. Therefore, as




                                                 3
      Case: 1:20-cv-02350 Document #: 39 Filed: 06/05/20 Page 4 of 9 PageID #:220




requested in the Triad Defendants’ Motion and reiterated herein, the Triad Defendants request that

all discovery be stayed in this matter pending a decision on the Triad Defendants’ Motion.

               3.      GreatBanc’s Position:

        The deadline for Defendant GreatBanc to answer or otherwise respond to Plaintiff’s

Complaint is June 29, 2020. Accordingly, it is GreatBanc’s position that it is premature for

discovery to proceed at this stage. Additionally, due to the Triad Defendants’ Motion, Defendant

GreatBanc agrees that it would be unduly burdensome and potentially wasteful should discovery

proceed before the Court rules on the Triad Defendants’ Motion. Therefore, Defendant GreatBanc

agrees that all discovery should be stayed in this matter pending a decision on the Triad

Defendants’ Motion.

II.     Discovery and Motions

        A.     Motions

        Plaintiff filed his complaint on April 15, 2020. (ECF No. 1). On May 11, 2020, Triad

Defendants requested, and the Court granted, an extension of time to file a response to Plaintiff’s

complaint by June 1, 2020. GreatBanc and Plaintiff have agreed that GreatBanc will file a response

to the Complaint on or before June 29, 2020.


        As set forth above, on June 1, 2020, the Triad Defendants’ Motion was filed requesting

that this Court stay this matter and compel arbitration or in the alternative dismiss the case pursuant

to Fed. R. Civ. P. 12(b)(3) and/or 12(b)(6) (Docket No. 29). Plaintiff’s response is due June 22,

2020 and the Triad Defendants’ Reply is due July 6, 2020. (Docket No. 32).

        B.     Discovery

        The parties have agreed that initial disclosures will be exchanged 14 days after the

Defendants file their respective responses to the Complaint.           For Plaintiff and the Triad



                                                  4
    Case: 1:20-cv-02350 Document #: 39 Filed: 06/05/20 Page 5 of 9 PageID #:221




Defendants, initial disclosures would be served on June 15, 2020, and for GreatBanc, initial

disclosures will be served on July 13, 2020.

               1.      Plaintiff’s Position

       Upon filing of initial disclosures, Plaintiff believes that discovery should proceed

consistent with Rule 26(a)(1)(C). Because Plaintiff’s claims are narrowly focused on the sale of

Triad Manufacturing to the ESOP and the valuation used to effectuate that sale, Plaintiff anticipate

that discovery can be done within the default limits provided by the Federal Rules of Civil

Procedure.

       Plaintiff also reports as follows regarding the contents of Rule 26(f):

       Rule 26(f)(3)(B): Prior to a ruling on Triad Defendants’ motion to compel arbitration
       and/or dismiss, Plaintiff will seek limited discovery as set forth above. Given this and
       Plaintiff’s position that the arbitration provision Triad Defendants contend is the basis for
       compelling arbitration is inapplicable to Plaintiff’s claims, Plaintiff respectfully submits
       that no limitations on discovery are necessary, beyond those contemplated by Rule
       26(b)(1).

       Rule 26(f)(3)(C): Plaintiff is awaiting further disclosures from Defendants regarding
       electronically stored information (“ESI”), including the form(s) in which it will be
       produced.

       Rule 26(f)(3)(D): Plaintiff does not believe any issues exist regarding privilege claims or
       protection of trial-preparation materials.

       Rule 26(f)(3)(E): Plaintiff proposes that each side be limited to 10 depositions, with the
       ability to seek additional depositions by agreement or with leave of Court if necessary.
       Plaintiff proposes that each side be limited to 25 written interrogatories, as provided in
       Rule 33(a)(1), with the ability to seek additional interrogatories by agreement or with leave
       of Court if necessary.

       Rule 26(f)(3)(F): Plaintiff requests the issuance of a scheduling order under Rule
       16(b). Plaintiff opposes any stay of discovery.




                                                 5
      Case: 1:20-cv-02350 Document #: 39 Filed: 06/05/20 Page 6 of 9 PageID #:222




        A.      Defendants’ Position

        As set forth above, the Triad Defendants believe that it is premature and would be unduly

burdensome to begin discovery at this point given the Triad Defendants’ Motion. (Docket No. 29).

As set forth in the Triad Defendants’ Motion, the Triad Defendants do not believe this case was

properly brought before this Court due to the Arbitration Provision, which includes a Class Action

Waiver. If the Triad Defendants’ Motion is granted, then Plaintiff’s class claims would no longer

be part of the lawsuit and the matter would be subject to the rules of the American Arbitration

Association for discovery. Thus, engaging in discovery while the Triad Defendants’ Motion is

being decided could result in a significant waste of attorneys’ fees and costs. In an effort to

compromise, the Triad Defendants have agreed to submit 26(a)(1) disclosures by June 15, 2020,

but believe setting other discovery deadlines at this point is premature given the relief sought by

the Triad Defendants’ Motion. (Docket No. 29).

        Due to the Triad Defendants’ Motion and the responsive pleading deadline of June 29,

2020, Defendant GreatBanc agrees that it would be unduly burdensome and potentially wasteful

should discovery proceed before the Court rules on the Triad Defendants’ Motion. Therefore,

Defendant GreatBanc agrees that all discovery should be stayed in this matter pending a decision

on the Triad Defendants’ Motion. In making this representation, Defendant GreatBanc reserves

all rights and defenses, including to seek a stay of the current litigation and compelling arbitration

or in the alternative moving to dismiss the lawsuit.

II.     Settlement

        The Parties discussed the prospects of prompt settlement and believe that settlement at

this stage of litigation is premature.




                                                  6
       Case: 1:20-cv-02350 Document #: 39 Filed: 06/05/20 Page 7 of 9 PageID #:223




III.     Proposed Schedule

         A.     Plaintiff’s Position:

Plaintiff’s scheduling proposals are summarized in the charts below.

                  Event                            Agreed Upon Deadline Proposal
                                            June 15, 2020 for Plaintiff and Triad Defendants
         Rule 26(a)(1) Disclosures
                                                      July 13, 2020 for GreatBanc


                         Event                                  Plaintiff’s Proposal
 Pleading Amendment                                                January 7, 2021
 Document Production Completion                                   January 15, 2021
 Motion for Class Certification                                   January 22, 2021
 Opposition to Class Certification                               February 26, 2021
 Class Certification Reply                                         March 19, 2021
 Close of Fact Discovery                                            April 30, 2021
 Opening Expert Reports                                             June 29, 2021
 Rebuttal Reports                                                 August 10, 2021
 Close of Expert Discovery                                       September 7, 2021


         B.     Defendants’ Position

         As set forth above, Defendants believe setting discovery deadlines and engaging in

discovery is premature given the relief requested in the Triad Defendants’ Motion. In the event

the Triad Defendants’ Motion is denied, the Defendants propose the following schedule which

could commence on the date of the Court’s final decision on the merits on Triad Defendants’

Motion:

                  Event                            Agreed Upon Deadline Proposal
                                            June 15, 2020 for Plaintiff and Triad Defendants
         Rule 26(a)(1) Disclosures
                                                      July 13, 2020 for GreatBanc




                                               7
    Case: 1:20-cv-02350 Document #: 39 Filed: 06/05/20 Page 8 of 9 PageID #:224




        Event                                      Defendants' Proposal
  Pleading
                          6 months after the Court’s final decision on the Triad Defendants’ Motion
  Amendment
  Document
  Production              8 months after the Court’s final decision on the Triad Defendants’ Motion
  Completion
  Motion for Class
                          45 days after Document Production Completion
  Certification
  Opposition to
  Class                   45 days after Motion for Class Certification
  Certification
  Class
  Certification           21 days after Opposition to Class Certification
  Reply
  Close of Fact
                          45 days after Class Certification Reply
  Discovery
  Opening Expert
                          60 days after Close of Fact Discovery
  Reports
  Rebuttal Reports        45 days after Opening Expert Reports
  Close of Expert
                          30 days after Rebuttal Reports
  Discovery

Signed:                                                 Signed:

/s/Michelle C. Yau                                      /s/ Matthew D. Grabell
COHEN MILSTEIN SELLERS & TOLL                           Matthew D. Grabell (Bar No. 6312929)
PLLC                                                    FORD & HARRISON, LLP
Michelle C. Yau (admitted pro hac vice)                 271-17th Street, NW, Suite 1900
Mary J. Bortscheller, Illinois Bar: 6304457             Atlanta, GA 30363
Daniel R. Sutter, (admitted pro hac vice)               Mgrabell@fordharrison.com
1100 New York Ave. NW ● Fifth Floor                     (404) 888-3820
Washington, DC 20005                                    Benjamin P. Fryer (pro hac vice forthcoming)
(202) 408-4600                                          North Carolina Bar No. 39254
myau@cohenmilstein.com                                  FORD & HARRISON, LLP
mbortscheller@cohenmilstein.com                         6000 Fairview Road, Suite 1200
dsutter@cohenmilstein.com
                                                        Charlotte, NC 28210
                                                        bfryer@fordharrison.com
Carol V. Gilden, Illinois Bar: 6185530
                                                        Telephone: (980) 282-1900
190 South LaSalle Street, Suite 1705
                                                        Facsimile: (980) 282-1949
Chicago, IL 60603
Tel: (312) 357-0370 / Fax: (312) 357-0369
                                                        Attorneys for Board of Directors of Triad
cgilden@cohenmilstein.com
                                                        Manufacturing, Inc., David Caito, Robert
                                                        Hardie, and Michael McCormick
Attorneys for Plaintiff




                                                    8
    Case: 1:20-cv-02350 Document #: 39 Filed: 06/05/20 Page 9 of 9 PageID #:225




Dated:   June 5, 2020

                                            /s/ Mark A. Nebrig
                                            Mark A. Nebrig (admitted pro hac vice)
                                            North Carolina Bar No. 28710
                                            Kristen J. Kenley (admitted pro hac vice)
                                            North Carolina Bar No. 49310
                                            MOORE & VAN ALLEN PLLC
                                            100 North Tryon Street, Suite 4700
                                            Charlotte, North Carolina 28205
                                            Telephone: (704) 331-3602
                                            Facsimile: (704) 339-5974
                                            marknebrig@mvalaw.com
                                            kristenkenley@mvalaw.com

                                            Adam J. Glazer (Bar No. 6199294)
                                            Norman T. Finkel (Bar No. 6183246)
                                            William R. Klein (Bar No. 6185715)
                                            SCHOENBERG, FNKEL, NEWMAN &
                                            ROSENBERG LLC
                                            222 South Riverside Plaza, Suite 2100
                                            Chicago, IL 60606
                                            Telephone: (312) 648-2300
                                            adam.glazer@sfnr.com
                                            norm.finkel@sfnr.com
                                            bill.klein@sfnr.com

                                            Attorneys for Defendant
                                            GreatBanc Trust Company




                                        9
